Citation Nr: 9929322	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-02 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received, and 
if so, whether the veteran is entitled to service connection 
for residuals of a right wrist fracture.

2.  Whether new and material evidence has been received, and 
if so, whether the veteran is entitled to service connection 
for residuals of a right knee disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 until 
April 1944 when he was discharged from the Marine Corps due 
to disability.

In July 1944, the RO issued a decision denying the veteran's 
claim of entitlement to service connection for a right knee 
disability and for residuals of a right wrist fracture.  The 
veteran was informed of this decision and did not appeal.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which found that no new and material evidence had 
been submitted to warrant reopening the veteran's claim.

In July 1999, the veteran appeared at a hearing in Denver, 
Colorado, before the undersigned Member of the Board.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  When the veteran was examined for service in November 
1943, moderate limitation of extension of the right wrist due 
to an old fracture was noted; no right knee disability was 
noted when the veteran was examined for service.

2.  The veteran apparently completed basic training before he 
initially sought treatment for complaints regarding his right 
wrist and right knee; reportedly he had never sought 
treatment for either condition prior to service.

3.  Examination in February 1944 revealed non-union of the 
right wrist carpal navicular bone as well as a probable non-
union fracture of the mesial femoral condyle of the right 
knee with osteochondritis dissecans of the femur and knee 
cap.

4.  The Service Department held that the right wrist disorder 
and the right knee disability existed prior to service and 
were not aggravated by service.

5.  In July 1944, the RO found that the veteran was not 
entitled to service connection for a right knee disorder and 
a right wrist disorder; the veteran was notified of this 
decision and did not appeal.

6.  Since the RO's July 1944 decision, new evidence has been 
added to the record which reflects that the veteran injured 
his right wrist and right knee when he fell from a wall 
during basic training; that the right wrist condition 
increased in severity during service; and that a chronic 
right knee disorder was first identified during service.

7.  The increase in severity of the right wrist disability 
during service is not shown to have been due to the natural 
progress of the disease; no clear and unmistakable evidence 
is of record to rebut the presumption of aggravation during 
service as to the right wrist disability.

8.  No clear and unmistakable evidence is of record which 
demonstrates that the chronic right knee disorder identified 
during service existed before the veteran's acceptance and 
enrollment into service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's July 1944 decision is 
new and material, and the veteran's claim of entitlement to 
service connection for residuals of a right knee injury and 
residuals of a right wrist fracture is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran's pre-service right wrist disability was 
aggravated during service.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

3.  A chronic right knee disability was incurred in service.  
38 U.S.C.A. § 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records appear to be incomplete.  The 
available records include a report of examination at 
induction dated in November 1943 which reflects that the 
veteran was born in September 1925 and that no abnormality of 
his spine and extremities (bones and joints, muscles, 
tendons, deformity, old fractures, flat foot, etc.) was found 
on clinical evaluation.  A history of an old fracture of the 
right wrist with moderate limitation of extension, not 
disqualifying, was noted.

A Medical Board Survey conducted in February 1944 reflects 
that the veteran sustained an injury to his right wrist when 
he was nine years old, and that he reinjured his right wrist 
four or five times since then, but that he had never had any 
medical care for it before he entered military service.  It 
was reported that he incurred no specific injury to his wrist 
in service.  Regarding the veteran's right knee, it was 
reported that he twisted the knee while carrying a heavy load 
in 1940, reinjured it dancing two year later, and hurt his 
right knee several times since, generally with an awkward 
movement.  X-rays taken in February 1944 revealed an old un-
united fracture of the right navicular bone in its mid 
portion; a semi-lunar defect in the lateral condyle of the 
right knee as well as a free osseous body; and a questionable 
free osseous density in the left knee.  The Medical Board's 
1944 examination of the veteran's right wrist revealed marked 
crepitus and pain with motion.  Examination of the veteran's 
right knee revealed pain over the mesial condyle of the right 
femur at the knee joint, where the anterior edge seemed loose 
(a piece 11/2" by 1").  Some roughness under the side of the 
patella was noted, as was crepitus with movement.  The 
following impressions were given:  non-union carpal 
navicular, right; and probably non-union fracture of the 
mesial femoral condyle with osteochondritis dissecans of the 
femur and knee cap.

Base on its February 1944 examination, the Medical Board 
found the veteran unfit for service and recommended his 
discharge from service.  It was noted that a statement 
relative to origin of disability was appended.  This 
statement is not of record.  Service records reflect that the 
veteran was honorably discharged in April 1944 "upon report 
of medical survey for disability."

The RO received the veteran's claim in June 1944.  The 
veteran reported in his application that "[b]efore I came 
into the Marine Corps I could get about as well as anyone 
else could but I can't now.  There is a knot in my knee and I 
can't hardly walk.  I got a broke wrist."

After review of his service medical records, the RO denied 
the veteran's claim.  The RO held that although the injury to 
the right knee was not noted at induction, and the injury to 
the right wrist was noted only on history, nevertheless their 
early manifestations after enlistment, confirmed by X-ray, 
and with no traumatic injury while in service, "impels the 
conclusion that both disabilities existed prior to and at the 
time of induction, and that any increase, if any, while in 
service was due to natural progress and that there was no 
aggravation by service."  The veteran was informed of this 
decision in July 1944, and he did not appeal.

The RO received the veteran's request to reopen his claim in 
January 1986.

In March 1986 the RO notified the veteran that he would need 
to submit new and material evidence showing that his 
disabilities were in fact incurred in or aggravated by 
service in order to reopen his claim.

Medical records obtained from the VA Medical Center, Fort 
Collins, reflect treatment for adenocarcinoma in 1986.

In a statement dated in June 1986, the veteran stated that he 
incurred his knee injury and wrist injury while on active 
duty and that he wanted to appeal the denial of service 
connection for these disabilities.

The veteran was accorded a VA examination for disability 
evaluation purposes in July 1986.  The veteran reported that 
since his release from service he had had trouble walking as 
a result of his right knee disability and trouble working 
because of pain in his right hand.  On examination of the 
veteran's right knee, the VA physician noted that "the 
veteran has had a right knee problem since 1944 when on 
maneuvers he hit the ground on command and fell squarely on 
his right knee in falling."  The veteran told the examiner 
that he had periodic pain and swelling in his right knee.  
Examination revealed a slight protrusion medially which 
appeared to be an exostosis.  The knee was tender over the 
medial aspect.  Some pain and difficulty in forced 
hyperflexion was noted.  The veteran's right quadriceps 
appeared slightly atrophied compared to the left.  There was 
mild laxity of the right knee joint with a positive Drawer 
sign.  Strength of the right knee against resistance was 
diminished compared to the left knee, and pressure over the 
patella revealed some crepitation on deep pressure along with 
some pain.  X-ray examination revealed degenerative disease.  
Right knee injury, healed, with residuals of osteoarthritis 
was diagnosed.

Regarding the veteran's right wrist injury, the VA physician 
noted that that injury "occurred also in 1944, when the 
veteran was slinging a rifle and injured his right wrist."  
Examination revealed a small protrusion over the dorsum of 
the veteran's right wrist which appeared to be a "slightly 
tender" bony prominence.  Range of motion of the right wrist 
was slightly diminished.  Right wrist strength against 
resistance appeared to be slightly diminished compare to the 
left.  X-ray examination revealed degenerative disease and a 
fracture through the waist of the navicula with evidence for 
nonunion.  Right wrist injury, healed, with residuals of 
degenerative disease and non-union of navicular was 
diagnosed.

By a rating dated in October 1986 the RO held that the 
veteran was permanently and totally disabled for pension 
purposes as a result of carcinoma.  The RO thereafter 
notified the veteran of an award of pension benefits and that 
service connection could not be allowed for his wrist and 
knee conditions.  The RO informed the veteran that his 
statement of June 1986 could not be accepted as a notice of 
disagreement because his right to appeal expired in July 
1945.  The veteran was again informed that he must submit new 
and material evidence showing that these conditions were, in 
fact, incurred in or aggravated by service.

In July 1997, the veteran again requested that the RO reopen 
his claim.  The veteran submitted an account of his in-
service injuries, reporting that while on basic training, he 
was climbing a wall and was "semi pushed" after reaching 
the top.  He then fell, landing on his right knee and right 
wrist, and "both snapped."  The veteran reported that he 
was afraid to say anything about those injuries for fear of 
being kicked out of the Marines.  He reported that he "just 
put up with the pain," and wrapped his wrist and knee, but 
"could barely hold my rifle, much less perform drills."  
The veteran reported that he reinjured his right wrist when 
moving 5 gallon paint cans while on work detail.  He also 
stated that his right knee had swollen "to twice its normal 
size."  The veteran recalled that during his review before 
the Medical Board, he made an attempt to inform the Medical 
Board of his in-service injuries, but "was never given the 
opportunity to tell what happened in Boot Camp."  Regarding 
the residuals of his injuries, the veteran reported that he 
had to resign from "countless" jobs due to the physical 
limitation of his right knee and right wrist.  He stated that 
he had fallen countless times due to his right knee "giving 
out," and that he had been immobilized or had to use 
crutches due to knee pain.

The veteran also submitted a letter written by his brother 
which was dated in May 1997.  His brother described in the 
letter that the veteran was "very strong, and . . . walked 
tall and straight" when he began active duty.  The letter 
further reflects that when the veteran came out of service 
his arm was in a "cast or splint, and so was [the veteran's] 
leg."  

In a September 1997 decision, the RO indicated that it 
reviewed the veteran's entire claims file, including service 
medical records, the veteran's June 1997 personal statement, 
and the letter from the veteran's brother.  The RO denied the 
veteran's request to reopen his claim, finding that he had 
not submitted new and material evidence establishing that his 
preexisting knee and wrist injuries had permanently worsened 
due to any in-service accidents.  The veteran perfected an 
appeal of that decision in February 1998, and requested in VA 
Form 9 that he be afforded a personal hearing before a Member 
of the Board.

At the July 1999 Travel Board hearing, the veteran stated 
that he was hurt a lot as a child but never so badly that he 
saw a doctor or missed any work.  He testified in detail 
concerning the in-service accident that he alleged was the 
cause of his knee and wrist injuries.  He recalled that after 
he had completed the strenuous training of boot camp "with 
flying colors," and without any problem with his knee or 
wrist, he fell from a wall approximately 12 feet high.  He 
testified that when he landed his right leg "twisted," and 
he heard his right wrist "snap" and felt pain shooting 
through it.  The veteran stated that a week after his fall, 
he was performing drills on the rifle range, which included 
"slap[ping] your rifle pretty hard . . . so they can hear 
it."  The veteran recalled that he was unable to slap his 
rifle due to his wrist injury.  He further stated that his 
drill instructor "pulled me out in front of the platoon . . 
. and he was hollering I can't hear that . . . and I'd slap 
that right hand and it was killing me.  But I finally made 
him hear it and he finally let me back in the platoon."  

As to the severity of his injuries, the veteran testified 
that when he did report for medical treatment, he simply 
complained of some discomfort and that his wrist was "kind 
of loose."  He recalled being given gauze with which he 
wrapped his wrist.  He testified that "with the knee bends 
and the way we had to get in position, the prone positions, 
to fire rifles, killed me."  The veteran testified that he 
further aggravated the knee and wrist conditions while 
assigned to a work detail when he had to move a warehouse 
full of 5-gallon paint cans.  He then reported to a hospital 
but did not accurately report the severity of his injuries 
because "I didn't want to get out of the Marines.  I wanted 
to stay in and I was afraid they would discharge me."  The 
veteran testified that when he was released from military 
service his knee and wrist were both swollen, he could hardly 
walk and was unable to use his right hand.

New and Material Evidence Criteria and Analysis

As noted above, the veteran's June 1944 claim of service 
connection for residuals of a right knee injury and for 
residuals of a right wrist fracture was denied in July 1944.  
The veteran was properly notified of the RO's determination, 
and he did not appeal.  As such, said rating decision became 
final pursuant to applicable VA law and regulations.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1998); Veteran's Regulation No. 2(a), pt. II, par. 
III; Department of Veterans Affairs Regulation 1008 
(effective January 25, 1936, to December 31, 1957).

The United States Court of Appeals for Veterans Claims 
(Court) recently announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it would 
not be enough to convince the Board to alter a prior 
decision. 

The Board finds that the evidence added to the record after 
the July 1944 decision is new and material and that the 
veteran's claims are reopened.  The Board holds that the 
veteran's testimony contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
right wrist and right knee disabilities.  Both the statement 
from the veteran's brother as well as the veteran's testimony 
are relevant to and probative of the issue of whether the 
veteran had a right wrist disability and a right knee 
disability prior to service and whether any pre-existing 
wrist or knee disability increased in severity during 
service.  The Board is thus required to reopen the claims and 
to review the new evidence in the context of the old to 
determine whether the prior disposition should be altered.

Service Connection Criteria and Analysis

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 1991) (emphasis added); see also 
38 C.F.R. § 3.304(b).  This presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence as to 
determinations as to inception . . . ."  38 C.F.R. 
§ 3.304(b)(1). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a).  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during active service.  38 C.F.R. § 3.306(b).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Initially, the Board finds that the veteran's claim of 
service connection for residuals of right wrist and right 
knee injuries is plausible, and therefore well grounded.  See 
38 U.S.C.A. § 5107(a).  The record includes evidence that the 
veteran incurred injuries to his right wrist and right knee 
during active duty; a VA physician has diagnosed arthritis of 
his right wrist and right knee; and the VA physician also 
attributed the arthritis of the right wrist and right knee to 
the in-service injuries.  Thus, the veteran has submitted a 
claim that is not "inherently implausible."  See Murphy, 1 
Vet. App. at 81.

Right Wrist Disability.  The facts of the instant case 
establish that the veteran injured his right wrist when he 
was approximately nine years old (about 1934).  Extension of 
the right wrist was noted to be moderately limited when he 
was examined for service in November 1943.  Therefore, a 
right wrist defect was noted at entrance into service.  
Inasmuch as this defect was noted at entrance into service, 
the presumption of soundness does not attach as to the right 
wrist disorder.

Even though the veteran's right wrist disability is found to 
have preexisted service, the presumption of aggravation must 
also be addressed.  When a condition is found to have been 
preexisting (either because it was noted at entry or because 
preexistence was demonstrated by clear and unmistakable 
evidence), the presumption of aggravation provides:

A preexisting injury or disease will be 
considered to have been aggravated by active 
military, naval, or air service, where there 
is an increase in disability during such 
service, unless there is a specific finding 
that the increase in disability is due to the 
natural progress of the disease.

38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  Furthermore, 38 C.F.R. § 3.306(b) provides that, 
as to veterans of wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.

In the instant case, the Board finds that the veteran's right 
wrist disorder did undergo an increase in severity during 
service.  Significantly, examination at induction revealed 
that the veteran's preexisting right wrist fracture was not 
considered severe enough to disqualify the him for service.  
It was apparently asymptomatic except for limitation of 
motion.  However, approximately four months later, apparently 
after the veteran had successfully completed basic training, 
his right wrist condition had become so symptomatic that he 
sought treatment for this condition for the first time.  It 
is specifically noted that he had not sought treatment for 
the wrist condition prior to service.  The right wrist 
disorder was determined to be productive of sufficient 
impairment that he was no longer considered to be fit for 
military service.  He was referred to a Medical Board which 
concurred that the veteran's right wrist disorder was serious 
enough to preclude his retention in the military.  The fact 
that the veteran's right wrist disorder was not considered 
severe enough to preclude entry into service at induction, 
yet was considered serious enough, approximately four months 
later, to warrant his discharge from service leads to the 
conclusion that the veteran's right wrist injury increased in 
severity during service.  The conclusion of in-service 
aggravation of the veteran's right wrist injury is further 
supported by his own competent and credible statements 
regarding the accidents that allegedly caused said 
aggravation and the right wrist symptoms and resulting 
impairment he was experiencing when he was released from 
service and which have continued to the present time.  His 
testimony as to the severity of his right wrist disorder at 
the time of his release from service as opposed to its 
condition at entry into service is supported by the statement 
from his brother.

As there is no specific medical finding of record 
establishing that the veteran's preexisting right wrist 
disorder increased in severity due to a natural progression 
of a disease, and as there is no clear and unmistakable 
evidence of record which rebuts the presumption of 
aggravation to which the veteran is entitled, the Board finds 
that the evidence warrants a grant a service connection for 
the veteran's right wrist injury.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a). 

Right Knee Disability.  Inasmuch as the examination for 
service was entirely negative for any right knee disorder, 
the Board finds that the presumption of soundness provided 
for under 38 C.F.R. § 3.304(b) is for application.  Under 
38 U.S.C.A. § 1111 and 38 C.F.R. 3.304(b), the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that an injury or disease existed prior to service.  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
right knee disorder existed prior to service.  The burden is 
a formidable one.  See Kinnaman v. Principi, 4 Vet.App. 20, 
27 (1993).

Examination of the veteran at induction was negative for a 
finding or notation of a preexisting right knee disability.  
Even though medical records generated subsequent to the 
induction examination reflect by history that the veteran 
injured his right knee prior to service, it must be recalled 
that history of preservice existence of conditions recorded 
at the time of an examination does not constitute a notation 
of such conditions such as to rebut the presumption of 
soundness accorded under 38 C.F.R. § 3.304(b)(1).  
Significantly, the veteran had never sought treatment for 
right knee complaints prior to service.  The veteran has 
testified that any pre-service right knee injury or injuries 
were minor and required no medical attention.  It is 
asserted, in effect, that any pre-service knee injuries 
resolved completely without any residual impairment.  This is 
consistent with the fact that no residuals were identified 
when the veteran was examined for service in 1943.

As shown above, Medical Board findings in 1944 revealed that 
the veteran had right knee impairment that, in conjunction 
with his right wrist condition, rendered him unfit for 
service.  The Board is cognizant that the 1944 Medical Board 
report reflects by history that the veteran suffered right 
knee injuries prior to service.  Further, the veteran has 
provided testimony that he was "hurt a lot" as a youth 
growing up on a farm.  However, there is simply no evidence 
establishing that any pre-service right knee injury resulted 
in any chronic right knee impairment.  There is no evidence 
of any residual disability resulting from any pre-service 
right knee injury shown at induction.  The veteran was 
apparently able to successfully complete basic training 
before he presented with complaints of right knee symptoms.  
X-rays taken in February 1944, after the veteran had 
completed basic training, revealed a probable fracture of the 
femoral condyle.  The Board holds that the evidence is in 
favor of finding that the veteran incurred an injury to his 
right knee while in service which resulted in chronic 
residuals.  The veteran's statements in regard to the 
incurrence of his in-service knee injury are competent and 
credible, and the Board finds that the evidence of record 
does not outweigh the veteran's contentions regarding the in-
service origin of his right knee injury.

In sum, the evidence establishes that the veteran's pre-
service right wrist disorder was aggravated by his military 
service and that a chronic right knee disorder was incurred 
during his military service.  Therefore, the Board concludes 
that the evidence is in favor of the veteran's claim of 
service connection for a right wrist disability and a right 
knee disability.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right wrist 
disability and for a right knee disability.

Service connection for a right wrist disability is granted.

Service connection for a right knee disability is granted.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

